MORRISON, Judge
(dissenting).
On original submission the case of Brumbelow v. State, 122 Tex.Cr.R. 198, 54 S.W.2d 528, was not cited by appellant nor discussed in our opinion. The trial court in the present case as in Brumbelow submitted to the jury not only the taking of the money described in the indictment, but also the “bottle of narcotics” as a condition precedent to their finding of guilt.
Now that it has been called to our attention, and since it should be determinative of this appeal, it should be followed unless a valid reason for not doing so is advanced. No such reason has been presented, and I am aware of none.
I respectfully dissent to the overruling of appellant’s motion for rehearing.